 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11
     IDA GARCIA,                                      Case No. 1:19-cv-00381-AWI-SAB
12
                    Plaintiff,                        ORDER RE JOINT STIPULATION TO
13                                                    CONTINUE SCHEDULING CONFERENCE

14           v.                                       (ECF No. 26)

15   BOSTON SCIENTIFIC CORPORATION

16                  Defendant.
17

18

19          On September 3, 2019, the parties filed a stipulation to continue the scheduling conference
20 in this matter and a joint scheduling report. Accordingly, IT IS HEREBY ORDERED that the

21 mandatory scheduling conference set for September 10, 2019 is CONTINUED to October 3, 2019

22 at 9:00 a.m in courtroom 9.

23
     IT IS SO ORDERED.
24

25 Dated:     September 3, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
